FITZSIMOHS, J.
The testimony submitted establishes a sale, delivery, and use by defendant of the terra cotta mentioned in the order of defendant, dated 19th of July, 1889, by plaintiff to defendant. It does not vary from the allegation of the comnlaint, and sustains the same; sufficient facts were presented by said testimony to warrant its submission to the jury for consideration. It was therefore error for the trial justice tor dismiss the complaint. Judgment reversed, and a new trial ordered, with costs to appellant, to abide event of action.